   Case 2:20-mj-00747-AYS Document 4 Filed 08/31/20 Page 1 of 7 PageID #: 9

                                                   U.S. Department of Justice


                                                   United States Attorney
                                                   Eastern District of New York
MRM:RMP                                            610 Federal Plaza
                                                   Central Islip, New York 11722



                                                   August 31, 2020

By E-mail

The Honorable Anne Y. Shields
United States Magistrate Judge
Eastern District of New York
100 Federal Plaza
Central Islip, New York 11722

              Re:     United States v. Frank J. Caporusso
                      Docket No. 20-MJ-

Dear Judge Shields:
                The government respectfully submits this letter in support of its motion for
pretrial detention of defendant Frank J. Caporusso pursuant to 18 U.S.C. §§ 3142(f)(1)(A)
and 3142(f)(2)(A).
                 On August 26, 2020, the defendant was charged in a two-count indictment by
a grand jury sitting in the District of Columbia with one count of threatening to assault and
murder Victim One, a District Judge for the United States District Court for the District of
Columbia, with intent to impede, intimidate, or interfere with Victim One in the performance
of Victim One’s official duties, in violation of 18 U.S.C. § 115 (a)(1)(B) (Count One); and
one count of willfully and knowingly transmitting in interstate commerce a communication
which contained a threat to injure the person of another, namely to assault and kill Victim
One, with the knowledge that the communication would be viewed as a threat, in violation of
18 U.S.C. § 875 (c) (Count Two). The defendant poses a clear threat to public safety and a
risk of flight, and he should be detained pending trial.
       I.     Background1
              On May 15, 2020, Deputy United States Marshal Louie McKinney, Jr.
discovered threatening statements made against Victim One and his staff while listening to
voicemails left on Victim One’s Chambers’ telephone line. One voicemail, which recorded a
male caller speaking for approximately 30-31 seconds, stated:


       1
        Unless otherwise indicated the facts below are on information and belief, the source
of which information is the United States Attorney’s Office for the District of Columbia.
  Case 2:20-mj-00747-AYS Document 4 Filed 08/31/20 Page 2 of 7 PageID #: 10




               We are professionals. We are trained military people. We will be on rooftops.
               You will not be safe. A hot piece of lead will cut through your skull. You
               bastard. You will be killed, and I don’t give a fuck who you are. Back out of
               this bullshit before it’s too late, or we’ll start cutting down your staff. This is
               not a threat. This is a promise.
A digital audio file containing this recording is submitted as Exhibit A to this letter.
              The threatening statements, in context, appear to be in reference to Victim
One’s presiding over a pending criminal case. The threatening voicemail message was left
by an unknown sender with no caller I.D. on May 14, 2020 at approximately 8:24 p.m.
               Data provided by AT&T for the Chambers’ phone line revealed that a
particular phone number ending in 1255 called Chambers at approximately 8:23 p.m. with a
call duration of approximately 40-41 seconds. A review of other voicemails left on the
Chambers’ line that evening showed that the audio duration of a voicemail was
approximately 10 seconds shorter than the call duration reflected on the AT&T call log for
the Chambers’ phone line, reflecting the length of time a caller must be on the line before the
recording begins. According to subscriber information from AT&T, the particular phone
number ending in 1255 is registered to the defendant and the bill has been paid by the
defendant since 2003.2
                Additionally, call logs for the defendant’s telephone number provided by
AT&T showed that he called the Chambers’ phone line multiple times on the date and
around the time that the threatening voicemail message was left, which matched the
incoming calls to the Chambers’ phone line previously provided by AT&T. He also called
the Chambers’ phone line at least twice again the next evening, May 15, 2020.3 The AT&T
call logs also indicate that the defendant used the code “NIOR” (Calling Number Identity
Restriction) only for the calls going to Chambers.
              On May 20, 2020, Deputy United States Marshal Ian Kangas and a Suffolk
County Police Officer interviewed the defendant at his home in Manorville, New York. The
defendant took a few minutes to come downstairs to speak, and when he did, he


       2
         There were two numbers that called the Chambers’ phone line between
approximately 8:22-8:24 that evening. In addition to the number ending in 1255, another
number called around the same time with a call duration of approximately 73-74 seconds.
Investigation revealed that number belonged to a woman in Austin, Texas. On August 21,
2020, Deputy United States Marshals interviewed the woman and her ex-husband (who was
in possession of the phone) in Austin. The man admitted to calling Chambers on May 14,
2020, but denied making any threats. According to the Deputy United States Marshals, the
man had a very thick Texas accent and did not sound like the individual who left the
voicemail.
       3
        There do not appear to be other voicemails, because the voicemail system was
turned off on the afternoon of May 15, 2020.


                                                2
  Case 2:20-mj-00747-AYS Document 4 Filed 08/31/20 Page 3 of 7 PageID #: 11




acknowledged that the telephone number ending in 1255 was his phone number, but he
denied calling any judges or making any threats.
               Deputy Kangas informed the defendant that the defendant’s phone number
was recorded as having called a judge’s chambers. The defendant denied it was him and said
it was possible for people to “spoof” or make it appear like a call was placed from a certain
number. Deputy Kangas asked if he could see the defendant’s call log to verify that the
Judge’s number was not there. The defendant initially declined and said he had a right to
privacy. The defendant then pulled out his phone and appeared to show Deputy Kangas
briefly what looked like a blank call log screen. The defendant said he set his phone not to
record calls on his call log because of the nature of his job and that he could not risk anyone
accessing information from his phone. He also said that he does not have Bluetooth
activated on his phone as people can be outside his house and steal all the information on it.
When asked if his call records would show he called the Judge’s chambers, he again denied
calling the Judge and said his records would show he calls a lot of business people for work.
He said it must have been someone else who called the Judge. The defendant admitted that
he owns long guns, but he said he had no plans to travel to Washington, D.C.
               According to Deputy Kangas, the defendant’s voice is consistent with the
voice of the individual who left the voicemail, although he never spoke to Deputy Kangas in
the same threatening tone heard on the voicemail. During the interview, the defendant also
appeared to smirk several times when asked about the call and when providing the
explanation about someone making the call look like it came from his number. He was
observably sweating during the interview, and suggested, without being asked, that this was
because he just got out of the shower. He also seemed to be out of breath at certain points
during the conversation, and said, again without being asked, that this was because he had
asthma.
              Cell site data for the defendant’s number showed that the calls placed to
Chambers on May 14, 2020 from his phone appear to have been placed from the defendant’s
home. Further analysis of the returns also showed that the defendant was sending text
messages around the same time the calls were placed to Chambers. Thus, when the
defendant called Chambers, he was using interstate communications between New York and
Washington, D.C.
               Investigation also revealed social media accounts that appear to belong to the
defendant. These accounts, primarily a Twitter account, contain posts and images calling
various politicians and celebrities “morons” and “sycophants.” The last “tweets” were sent
on July 3, 2020. Additionally, a twitter reply was sent at 10:48 p.m. on May 14, 2020 (the
same evening the voicemail was left).
       II.     Applicable Law
               A defendant must be detained pending trial if the Court determines that no
condition or combination of conditions “will reasonably assure the appearance of the person
as required and the safety of any other person and the community.” 18 U.S.C. § 3142(e). A
finding of either risk of flight or danger is sufficient for detention. See, e.g., United States v.
Ferranti, 66 F.3d 540, 543-44 (2nd Cir. 1995). For a detention decision based upon a


                                                 3
  Case 2:20-mj-00747-AYS Document 4 Filed 08/31/20 Page 4 of 7 PageID #: 12




defendant’s dangerousness, the government must prove by clear and convincing evidence
that there are no conditions or combinations of conditions that will assure the safety of the
community. See 18 U.S.C. § 3142(f); Ferranti, 66 F.3d at 542. For a detention decision
based upon risk of flight, the government only need prove by a preponderance of the
evidence that there are no conditions or combinations of conditions that will assure the
defendant’s appearance as required. See United States v. Chimurenga, 760 F.2d 400, 405
(2d Cir. 1985). Furthermore, at a detention hearing, the government may present evidence
by way of a proffer. See Ferranti, 66 F.3d at 541.
               In considering whether there are conditions of release that will reasonably
assure the safety of any other person and the community, and the appearance of the
defendant, the Court must consider and weigh the following factors: (1) the nature and
circumstances of the offense; (2) the weight of the evidence against the defendant; (3) the
defendant’s history and characteristics; and (4) the nature and seriousness of the danger to
any person or the community that would be posed by the defendant’s release. 18 U.S.C. §
3142(g). In the present case, these factors weigh decisively in favor of detaining the
defendant.
       III.   Argument
              A. 18 U.S.C. § 115 is a Crime of Violence
               For the purposes of the Bail Reform Act (“BRA”) and as applicable here, a
crime of violence is defined as an “offense that has as an element the use, attempted use, or
threatened use of physical force against the person or property of another.” See 18 U.S.C. §
3156(a)(4)(A) (emphasis added). Accord Sessions v. Dimaya, 138 S. Ct. 1204, 1256 (2018)
(“Section 16(a) covers offenses that have the use, attempted use, or threatened use of
physical force “as an element.”).
                Under the Supreme Court’s categorical approach to analyzing whether
particular crimes are crimes of violence, a court must compare the statute at issue with the
relevant federal definition, examining only the statute’s elements, not the actual facts
underlying the crime. Taylor v. United States, 495 U.S. 575, 600 (1990); United States v.
Singleton, 182 F. 3d 7, 10-11 (D.C. Cir. 1999) (holding that the categorical approach must be
applied in analyzing whether the charged crime qualifies as a qualifying offense for the
purposes of the BRA and identifying cases where other circuits have used it in analyzing
§ 16 outside of the sentencing context). Where the statute at issue encompasses conduct that
both does and does not meet the federal definition, then it is not a crime of violence. See
United States v. Haight, 892 F. 3d 1271, 1280 (D.C. Cir. 2018) (applying the categorical
approach to determining whether a prior conviction is a “violent felony” for the purposes of
the Armed Career Criminals Act (“ACCA”) and noting that a violent felony will be found
where, inter alia, the prior conviction, like under § 16(a), “has as an element the use,
attempted use, or threatened use of physical force against the person of another.”). Where a
statute is divisible, the “modified categorical approach” applies, by which the categorical
analysis is performed only against the relevant part of the divisible statute. United States v.
Sheffield, 832 F. 3d 296, 314 (D.C. Cir. 2016). A statute is divisible if it “list[s] potential
offense elements in the alternative.” Id. See also Mathias v. United States, 136 S. Ct. 2243,



                                               4
  Case 2:20-mj-00747-AYS Document 4 Filed 08/31/20 Page 5 of 7 PageID #: 13




2256 (2016) (“[I]f statutory alternatives carry different punishments, then . . . they must be
elements.”)
               Here, the statute is divisible, because 18 U.S.C. § 115 criminalizes different
fully realized crimes: assault, kidnapping, and murder of certain individuals, as well as the
attempt to commit any of those crimes, or threatening to commit any of those crimes. In
doing so, it provides for multiple punishments depending on which specific crime is at issue.
Compare § 115(b)(1) (four different prison terms depending on the level of the assault),
§ 115(b)(1)(2) (penalty for all kidnapping charges), § 115(b)(3) (penalties for all murder
charges), and § 115(b)(4) (prescribing a ten year imprisonment for any threat made under the
statute, except that imprisonment for threatened assault shall be limited to six years).
Consequently, § 115 is divisible. See United States v. Bundy, 2017 U.S. Dist. LEXIS 14728
(D. Nev. Feb. 2, 2017) (finding § 115 divisible and the “threat of assault” alternative to be a
crime of violence for the purpose of the ACCA).
                It is clear that murder is a crime of violence, see, e.g., United States v.
Williams, 946 F. Supp. 2d 112, 115 (D.D.C. May 24, 2013) (second degree murder); United
States v. Y.A., 42 F. Supp. 3d 63, 76 (D.D.C. Feb. 11, 2013) (first degree murder), because it
necessarily has as an element the use of physical force; and threatening to commit murder
therefore falls within the “threatened use of physical force” provision of the statutory
definition of crimes of violence. Accordingly, and as noted above, at least one court has
found that “threatening to assault” under 18 U.S.C. § 115 is a crime of violence, see Bundy,
2017 U.S. Dist. LEXIS 14728 at *16 (for the purpose of the ACCA), and a magistrate judge
for the District of Columbia District Court recently held that threats to assault or murder
under 18 U.S.C. § 115(a)(1)(B) are crimes of violence. See United States v. Kevin Foti, 19-
cr-00173-RC, Document 16, *9 (D.C. June 7, 2019).
              B. The Defendant Should Be Detained Pending Trial Because He Poses a
                 Danger to the Community and a Substantial Risk of Flight
              In light of the conduct in this case, the defendant’s continued danger to the
community, the fact the defendant is facing a substantial term of imprisonment, and the fact
the defendant has no known ties to Washington, D.C., pretrial detention is necessary to
ensure both the safety of the community and that the defendant does not flee to evade
prosecution.
                  1. The Nature and Circumstances of the Offense
              The nature and circumstances of the offense weigh in favor of detention for
several reasons.
               The grand jury found probable cause to believe that the defendant committed a
crime of violence. The voicemail that defendant left for a federal judge and his staff contains
graphic and specific threats to kill Victim One by putting a “hot piece of lead” through his
skull. Such conduct is unspeakably extreme and clearly calculated to intimidate a judge and
those who work for him by putting them in fear of death. Additionally, the defendant’s call
logs and cell site data indicate that he tried to block his number to mask his identity and
escape detection, and he lied to law enforcement officials about his conduct. In light of the
very real and persistent danger of violence against the federal judiciary and others involved


                                               5
  Case 2:20-mj-00747-AYS Document 4 Filed 08/31/20 Page 6 of 7 PageID #: 14




in the criminal justice system, such extraordinary conduct must be treated with the greatest
seriousness.
               Consideration of the nature and circumstances of the offense also requires the
Court to weigh the possible penalty the defendant faces upon conviction. See United States v.
Townsend, 897 F.2d 989, 994 (9th Cir. 1990). The seriousness of the defendant’s crime is
reflected in the sentence he will face when convicted—up to 10 years of imprisonment on
Count One and up to 5 years of imprisonment on Count Two—and that potential sentence
provides him a powerful motivation to flee from justice.
                  2. The Weight of the Evidence
               The weight of the evidence against the defendant is overwhelming. Call logs
from the defendant’s telephone service provider show that the defendant placed a call to
Chambers that coincides with the timing and duration of the threatening voicemail. Cell site
data places the call as coming from the defendant’s home. The weight of the evidence
heavily favors detention.
                  3. The History and Characteristics of the Defendant
               The defendant appears to have no criminal history, but his conduct before and
after leavening the threatening voicemail weigh in favor of detention. His call records show
numerous attempts to reach Chambers, with his own number blocked, such that the call in
which he left a threat to murder the Judge and his staff was evidently not a momentary (albeit
extraordinary) lapse of judgment. Additionally, the defendant lives in New York with no
known ties to Washington, D.C., which heightens the risk that he will fail to appear to
answer the charges in Washington but will attempt to flee from justice. Given the substantial
penalties he faces if convicted at trial, the defendant has abundant incentive to flee.
                  4. The Nature and Seriousness of the Danger to Any Person or the
                     Community Posed by Release
                The nature and seriousness of the danger posed by the person’s release also
weigh in favor of detention. The defendant has been indicted for a crime of violence that
poses a physical danger to the community. His conduct was evidently motivated by the
defendant’s anger about a pending criminal matter before Victim One. The defendant has
established his willingness to threaten extraordinary violence with graphic specificity in
order to thwart the operation of justice contrary to the defendant’s wishes. There is sufficient
reason to fear that the defendant will be similarly motivated with respect to his own case now
that he has been indicted; and the matter that evidently motivated his threat to Victim One
remains pending. The defendant’s release therefore poses a danger to Victim One, his staff,
and others among the public that the defendant will make further threats or carry out such a
threat. Moreover, the defendant’s threat expressly involved a commitment (“This is not a
threat. This is a promise.”) to carry out a public act of extreme violence (“We will be on
rooftops. You will not be safe. A hot piece of lead will cut through your skull. You bastard.
You will be killed, and I don’t give a fuck who you are. Back out of this bullshit before it’s
too late, or we’ll start cutting down your staff.”), which puts court staff and members of the
public at risk.



                                               6
  Case 2:20-mj-00747-AYS Document 4 Filed 08/31/20 Page 7 of 7 PageID #: 15




                Given the defendant’s conduct, he has demonstrated that he poses a serious
risk to the safety of the community. This factor therefore also weighs very heavily in favor
of detention.
       IV.    Conclusion
               For the foregoing reasons, the government respectfully submits that clear and
convincing evidence establishes that there is no condition or combinations of conditions for
the defendant’s release that will reasonably assure the safety the community; and that a
preponderance of the evidence establishes that the defendant is a serious risk of flight, and
that no condition or combinations of conditions will assure his appearance in Court. The
government therefore respectfully requests that the Court order the defendant detained
pending trial.
                                                   Respectfully submitted,

                                                   SETH D. DUCHARME
                                                   Acting United States Attorney

                                           By:          /s/
                                                   Robert M. Pollack
                                                   Assistant U.S. Attorney
                                                   (718) 254-6232

cc:    Counsel of record
       Clerk of Court




                                              7
